 


114 HR 1466 IH: Surveillance State Repeal Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1466 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Pocan (for himself, Mr. Massie, Mr. Grayson, Mr. McGovern, and Mr. Doggett) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Select Committee on Intelligence (Permanent Select), Financial Services, Foreign Affairs, Energy and Commerce, Education and the Workforce, Transportation and Infrastructure, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To repeal the USA PATRIOT Act and the FISA Amendments Act of 2008, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Surveillance State Repeal Act. 2.Repeal of USA PATRIOT Act (a)RepealThe USA PATRIOT Act (Public Law 107–56) is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. 
(b)Destruction of certain informationThe Director of National Intelligence and the Attorney General shall destroy any information collected under the USA PATRIOT Act (Public Law 107–56) and the amendments made by such Act, as in effect the day before the date of the enactment of this Act, concerning a United States person that is not related to an investigation that is actively ongoing on such date.  3.Repeal of the FISA Amendments Act of 2008 (a)RepealThe FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2477) is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted. 
(b)ExceptionSubsection (a) of this Act shall not apply to sections 103 and 110 of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2477). (c)Destruction of certain informationThe Director of National Intelligence and the Attorney General shall destroy any information collected under section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), as in effect the day before the date of the enactment of this Act, concerning a United States person that is not related to an investigation that is actively ongoing on such date.  
4.Terms of judges on Foreign Intelligence Surveillance Court; reappointment; Special Masters 
(a)Terms; reappointmentSection 103(d) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(d)) is amended— (1)by striking maximum of seven and inserting maximum of ten; and 
(2)by striking and shall not be eligible for redesignation. (b)Special MastersSection 103(f) of such Act, as amended by section 3 of this Act, is further amended by adding at the end the following new paragraph: 
 
(4)Special Masters 
(A)The courts established pursuant to subsections (a) and (b) may appoint one or more Special Masters to advise the courts on technical issues raised during proceedings before the courts. (B)In this paragraph, the term Special Master means an individual who has technological expertise in the subject matter of a proceeding before a court established pursuant to subsection (a) or (b).. 
5.Electronic surveillance of specified persons without regard to specific deviceSection 105(c)(2)(B) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805(c)(2)(B)) is amended to read as follows:  (B)that, upon the request of the applicant, any person or entity shall furnish the applicant forthwith all information, facilities, or technical assistance necessary to accomplish the electronic surveillance in such a manner as will protect its secrecy and produce a minimum of interference with the services that such carrier, landlord, custodian, or other person is providing that target of electronic surveillance;. 
6.Additional provisions for collections under the Foreign Intelligence Surveillance Act of 1978 
(a)In generalTitle VII of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by section 3 of this Act, is further amended to read as follows:  VIIAdditional Provisions 701.Warrant requirementNotwithstanding any other provision of this Act, no information relating to a United States person may be acquired pursuant to this Act without a valid warrant based on probable cause.. 
(b)Table of contents amendmentsThe table of contents in the first section of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by section 3 of this Act, is further amended by striking the items relating to title VII and section 701 and inserting the following new items:   TITLE VII—ADDITIONAL PROVISIONS 701. Warrant requirement.. 7.Encryption and privacy technology of electronic devices and softwareNotwithstanding any other provision of law, the Federal Government shall not mandate that the manufacturer of an electronic device or software for an electronic device build into such device or software a mechanism that allows the Federal Government to bypass the encryption or privacy technology of such device or software. 
8.GAO compliance evaluations 
(a)In generalThe Comptroller General of the United States shall annually evaluate compliance by the Federal Government with the provisions of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.). (b)ReportThe Comptroller General shall annually submit to Congress a report containing the results of the evaluation conducted under subsection (a). 
9.Whistleblower complaints 
(a)Authorization To report complaints or informationAn employee of or contractor to an element of the intelligence community that has knowledge of the programs and activities authorized by the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) may submit a covered complaint— (1)to the Comptroller General of the United States; 
(2)to the Permanent Select Committee on Intelligence of the House of Representatives; (3)to the Select Committee on Intelligence of the Senate; or 
(4)in accordance with the process established under section 103H(k)(5) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)). (b)Investigations and reports to CongressThe Comptroller General shall investigate a covered complaint submitted pursuant to subsection (b)(1) and shall submit to Congress a report containing the results of the investigation. 
(c)Covered complaint definedIn this section, the term covered complaint means a complaint or information concerning programs and activities authorized by the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) that an employee or contractor reasonably believes is evidence of— (1)a violation of any law, rule, or regulation; or 
(2)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety. 10.Prohibition on interference with reporting of waste, fraud, abuse, or criminal behavior (a)In generalNotwithstanding any other provision of law, no officer or employee of an element of the intelligence community shall take any retaliatory action against an employee of or contractor to an element of the intelligence community who seeks to disclose or discloses covered information to— 
(1)the Comptroller General; (2)the Permanent Select Committee on Intelligence of the House of Representatives; 
(3)the Select Committee on Intelligence of the Senate; or (4)the Office of the Inspector General of the Intelligence Community. 
(b)Administrative sanctionsAn officer or employee of an element of the intelligence community who violates subsection (a) shall be subject to administrative sanctions, up to and including termination. (c)DefinitionsIn this section: 
(1)Covered informationThe term covered information means any information (including classified or sensitive information) that an employee or contractor reasonably believes is evidence of— (A)a violation of any law, rule, or regulation; or 
(B)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety. (2)Intelligence communityThe term intelligence community has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). 
11.Prohibition of targeting United States persons under Executive Order 12333 without a warrant 
(a)Prohibition on targeting of United States persons without a warrantNotwithstanding any other provision of law, no United States person may be the target of an acquisition under Executive Order 12333 without a valid warrant based on probable cause. (b)Audit of compliance with prohibition (1)AuditThe Comptroller General of the United States shall annually conduct an audit of intelligence collection under Executive Order 12333 to ensure compliance with the requirement under subsection (a). 
(2)ReportThe Comptroller General shall annually submit to Congress a report containing the results of each audit conducted under paragraph (1). (c)Destruction of certain informationThe Director of National Intelligence and the Attorney General shall destroy any information collected under Executive Order 12333 without a valid warrant based on probable cause concerning a United States person that is not related to an investigation that is actively ongoing on the date of the enactment of this Act.  
 
